DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a replay to the application filed 11/18/2021, in which, claims 1-30, are pending. Claims 1, 11 and 21 are independent. Claims 2-10, 12-20 and 22-30, are dependent.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted have been reviewed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner is considering the information disclosure statement.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claims 1-30 are allowed.
An application filed on 11/18/2021, has been carefully reviewed and thoroughly Examined. However, upon further review and search, claims 1-30 are considered allowable since when reading the claims in light of the specification, none of the references searched and of record alone or in combination disclose or suggest the combination of limitations specified in independent claims 1, 11 and 21.
Specifically, referring to claim 1, claim contain subject matter allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of said prior art which teaches, as recited in claim 1, a portable communication device comprising: a camera; a touchscreen display; a memory storing a camera application; and a processor configured to: display, via a user interface of the camera application, a preview image and a first graphical object, the preview image corresponding to an image being obtained via the camera, and the first graphical object configured to receive a user input to capture a photographing image; while the preview image and the first graphical object are displayed concurrently in the user interface, determine an area of the preview image in which a text is recognized; while the preview image and the first graphical object are displayed concurrently, further display, via the user interface, a second graphical object and a third graphical object on the preview image based at least in part on the determining of the area, the second graphical object indicative of the area, the third graphical object corresponding to a specified function related to the text in the area; while the preview image, the first graphical object, the second graphical object and the third graphical object are displayed concurrently in the user interface, receive a user input with respect to the user interface; based at least in part on a determination that the user input is received with respect to the first graphical object, capture the photographing image using the camera; and based at least in part on a determination that the user input is received with respect to the third graphical object, perform the specified function related to the text.
The prior art of record does not disclose the above indicated independent claim 1 and claims 11 and 21, which are similar in scope. There exists no motivation in the prior art to combine teachings to disclose the limitations of main claim 1.
Therefore, claims 1-30 are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301,53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references searched and of record alone or in combination disclose or suggest the combination of limitations specified in independent claims 1, 11 and 21.  
Claims 2-10, 12-20 and 22-30, which depend from main claims 1, 11 and 21, are patent-ably distinct from the prior arts by virtue of their dependency and further in view of the additional features recited therein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGUSSIE W WORKU whose telephone number is (571)272-7472. The examiner can normally be reached 6:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEGUSSIE WORKU/Primary Examiner, Art Unit 2677